Citation Nr: 1409856	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  14-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for pleural plaques (claimed as asbestosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1950 to October 1971.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his notice of disagreement and substantive appeal that he could not perform PFT's because he could not understand the examiner's directions because of his dementia.  The Veteran also asked whether there is an alternative test to evaluate the severity of his pleural plaques.  

The Veteran's pleural plaques are rated under Diagnostic Code 6845 which contains a General Formula for Restrictive Lung disease which provides for ratings from 10 to 100 percent based primarily on the results of PFTs, specifically, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)). 

In particular, a 10 percent rating will be assigned where there is FEV-1 of 71-to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66-to 80 percent predicted. 

A 30 percent rating will be assigned where there is FEV-1 of 56-to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56-to 65 percent predicted. 

A 60 percent rating will be assigned where there is FEV-1 of 40-to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40-to 55 percent predicted; or whether there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or the FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted; or where there is maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy.

In addition, the Board notes that asbestosis may be rated under Diagnostic Code 6833 which provides that a 10 percent rating requires FVC [Forced Vital Capacity] of 75 to 80 percent predicted, or; DLCO (SB) [Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method] of 66 to 80 percent predicted. Id.  

A 30 percent rating requires FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted. Id. 

A 60 percent rating requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. Id. 

A 100 percent rating requires FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires continuous outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6833 (2012).

Under 38 C.F.R. § 4.96(d), special provisions indicate that pulmonary function tests (PFT's) are required to evaluate respiratory conditions unless (i) the results of maximum exercise capacity test were of record and were 20 ml/kg/min or less; (ii) there was pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy; (iii) there was one or more episode of acute respiratory failure and (iv) when outpatient oxygen therapy was required.  

38 C.F.R. § 4.96 also provides that if a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  Similarly, when a maximum exercise capacity test is not of record, the disability may be evaluated based on alternative criteria.

At the time of the August 2011 VA respiratory examination, the Veteran was unable to cooperate due to his dementia.  Therefore, pulmonary function testing could not be accomplished.  Unfortunately this left very little information upon which to base the rating.

Therefore, the case should be returned to the VA examiner who conducted the previous examination for the purpose of obtaining an addendum to provide additional information upon which to assess the current severity of his pleural plaques.  The examiner should provide estimated pulmonary function test findings (if feasible), as well as addressing alternative criteria.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the claims file back to the VA examiner who conducted the August 2011 examination for the purpose of obtaining a report addendum to identify the nature and severity of current respiratory symptoms associated with the Veteran's service-connected pleural plaques. 

Based on the examination and review of the record, the examiner is requested to render opinions as to the following:

a) Identify the Veteran's current respiratory disorder(s).

b) Determine what are the present symptoms and manifestations attributable to the Veteran's service-connected pleural plaques. 

c)  Based on review of the Veteran's treatment records and past X-rays, the examiner should provide estimated PFT study results and include measurements of FEV-1, FVC; DLCO (SB); and the maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with or without cardiorespiratory limitations.  The examiner must also address whether the Veteran has cor pulmonale or pulmonary hypertension, and identify whether he requires outpatient oxygen therapy.  The examiner should provide an opinion as to the particular rating (the criteria for which are summarized above) to which the disorder most nearly corresponds.  

To the extent possible, the examiner must attempt to distinguish between the respiratory impairment due to the service-connected pleural plaques and that due to any other nonservice-connected respiratory disorders.  If the examiner is of the opinion that the service-connected disorder would not cause any impairment of pulmonary function, this should be specifically stated.  

If a factual distinction between the service-connected pleural plaques and the nonservice-connected respiratory disorder(s) cannot be made as a medical matter, then, all symptomatology will be presumed to be due to the service-connected disability.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

Another examination of the Veteran is not required unless deemed absolutely necessary by the examiner.

2.  The AMC must review the resulting addendum report to ensure that it complies with the directives of this remand.  If the AMC determines that the examination report is deficient, corrective actions must be undertaken before remitting the Veteran's claim to the Board.

3.  Once the above actions have been completed, the AMC should re-adjudicate the Veteran's claim on appeal, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



